Exhibit 10.7

SECOND AMENDMENT TO BUILDING LOAN AGREEMENT

By and Between

THE NEW YORK TIMES BUILDING LLC

having an address at

One MetroTech Center North

Brooklyn, New York 11201

(Borrower)

and

CAPMARK FINANCE INC.

having an address at

100 South Wacker Drive, Suite 400

Chicago, Illinois 60606,

as agent

(Agent)

Dated as of June 22, 2006

Property Location:

 

Eighth Avenue between 40th and 41st Street, New York, New York

Lots:

 

1, 5, 8, 14, 53, 59, 61, 62, 63 and part of 15 (now known as Lot 1)

Block:

 

1012

Section

 

4

 

Please return time-stamped certified copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention: Harris B. Freidus, Esq.


--------------------------------------------------------------------------------


SECOND AMENDMENT TO BUILDING LOAN AGREEMENT

THIS SECOND AMENDMENT TO BUILDING LOAN AGREEMENT (this “Amendment”) is made and
entered into as of the 22nd day of June, 2006 by and between CAPMARK FINANCE
INC. (formerly known as GMAC Commercial Mortgage Corporation), a California
corporation, with an office at 100 South Wacker Drive, Suite 400, Chicago,
Illinois 60606 or any successor thereto, as agent (including as successor to
Initial Agent (as hereinafter defined)) (including any of its successors and
assigns as agent, “Agent”) for itself and any other co-lenders as may exist from
time to time (collectively, including any successors and assigns, “Lenders” and
each individually, a “Lender”), and THE NEW YORK TIMES BUILDING LLC, a New York
limited liability company with an address at One MetroTech Center North,
Brooklyn, New York 11201 (including any successors and assigns permitted in
accordance with the Agreement (as hereinafter defined), “Borrower”).

W I T N E S S E T H :

WHEREAS, Borrower, the New York State Urban Development Corporation d/b/a Empire
State Development Corporation, a corporate governmental agency of the State of
New York constituting a political subdivision and public benefit corporation,
having an address at 633 Third Avenue, New York, New York 10017, as initial
agent (“Initial Agent”) and Agent, for itself and on behalf of Lenders, entered
into that certain Building Loan Agreement, dated as of June 25, 2004 and filed
in the City Clerk’s Office on July 26, 2004, under index number 188 (the
“Original Agreement”; all capitalized terms used herein but left undefined shall
have the meanings assigned to such terms in the Original Agreement), pursuant to
which each Lender severally agreed to lend to Borrower its pro rata share of
$170,529,479 for the purposes of constructing a project to be located on the
premises more particularly described on Exhibit A hereto;

WHEREAS, pursuant to that certain Assignment and Assumption (Building Loan) by
Initial Agent to Agent, dated as of July 25, 2004 and filed in the City Clerk’s
Office on July 26, 2004 under index number 189 and recorded in the Office of the
City Register of New York County on December 2, 2004 as CRFN # 2004000746024,
Initial Agent assigned all of its right, title and interest in the Agreement to
Agent;

WHEREAS, Agent and Borrower entered into that certain First Amendment to
Building Loan Agreement, dated as of December 8, 2004 and filed with the City
Clerk’s Office (the “Clerk’s Office”) on December 10, 2004 (together with the
Original Agreement, the “Agreement”); and

WHEREAS, Agent and Borrower wish to amend further the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, Agent, for itself and on behalf of Lenders, and Borrower
hereby agree as follows:


--------------------------------------------------------------------------------




1.             Recitals. The foregoing recitals are hereby incorporated into
this Amendment as if more particularly set forth herein.

2.             Lien Law Affidavit. Borrower desires to modify the Lien Law
Affidavit filed in connection with the Original Agreement. Accordingly, Borrower
has executed a Lien Law Affidavit in the form of Exhibit B attached hereto and
Borrower shall cause a title insurance company to file promptly such Lien Law
Affidavit in the Clerk’s Office.

3.             Representations and Warranties. Borrower represents and warrants
that: it has the full power, right and authority to execute, deliver and perform
its obligations under this Amendment; this Amendment has been duly authorized,
executed and delivered by all necessary parties on behalf of Borrower; this
Amendment is in all respects a valid and legally binding obligation, enforceable
against Borrower in accordance with its terms; the execution and delivery of
this Amendment by Borrower do not, and the performance and observance by
Borrower of its obligations hereunder will not, contravene or result in a breach
of or default under any of Borrower’s organizational documents, any Legal
Requirements applicable to it or to the Mortgaged Property or the use or
operation thereof, and any decree, judgment, agreement or instrument binding on
it, or its assets; there does not exist any default or Event of Default under
the Loan Documents; and there does not exist any right of recession, set-off,
counterclaim or defense with respect to the Loan Documents.

4.             Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed solely within such State.

5.             Successors and Assigns. The provisions contained in this
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their successors and assigns.

6.             Ratification. The Agreement, as amended hereby, is hereby
ratified and confirmed in all respects.

7.             Amendments. Neither this Amendment nor any provision hereof may
be changed, waived, discharged or terminated orally, but only by instrument in
writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.

8.             Counterparts. This Amendment may be executed in any number of
counterparts, each of which, when executed and delivered, shall be an original,
but such counterparts shall together constitute one and the same instrument.

[signature pages follows]

2


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Agent, on behalf of Lenders, have executed this
Amendment on the date first above written.

BORROWER:

 

 

 

THE NEW YORK TIMES BUILDING LLC

 

 

 

By:

FC Lion LLC, member

 

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its managing
member

 

 

 

 

 

 

 

By:

BR 8 South, LLC, its managing
member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David L. Berliner

 

 

 

 

 

Name:  David L. Berliner

 

 

 

 

 

Title:    Sr. Vice President

 

 

 

 

 

 

 

 

By:

NYT Real Estate Company LLC, member

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Richieri

 

 

 

 

Name:  KENNETH A. RICHIERI

 

 

 

 

Title:    VP & GENERAL COUNSEL

 

 

 

 

 

AGENT:

 

 

 

 

 

CAPMARK FINANCE INC., as Agent

 

 

 

 

 

By:

/s/ George Hernandez

 

 

Name: George Hernandez

 

 

Title:  Vice President

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 


--------------------------------------------------------------------------------




 

THE UNDERSIGNED ARE EXECUTING THIS

AMENDMENT AS THE BENEFICIAL OWNERS OF

THE NYTC UNIT AND FC UNITS, RESPECTIVELY:

FC MEMBER:

FC LION LLC

By:

FC 41st Street Associates, LLC, its managing member

 

 

 

By:

BR 8 South, LLC, its managing member

 

 

 

 

 

 

 

By:

/s/ David L. Berliner

 

 

 

Name:  David L. Berliner

 

 

 

Title:    Sr. Vice President

 

 

NYTC MEMBER:

NYT REAL ESTATE COMPANY LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Richieri

 

 

 

 

Name:  Kenneth A. Richieri

 

 

 

 

Title:    VP & General Counsel

 

 

 


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF KINGS

)

 

 

 

On the 20th day of June in the year 2006 before me, the undersigned, personally
appeared David Berliner personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Jeanne Mucci

 

 

 

Notary Public

 

 

 

 

 

 

 

 

JEANNE MUCCI

Notary Public, State of New York

No. 30-4834577

Qualified in Nassau County

Commission Expires March 30, 2007

 

 


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

 

On the 19th day of June in the year 2006 before me, the undersigned, personally
appeared Kenneth Richieri personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Deborah Beshaw

 

 

 

Notary Public

 

 

 

 

 

 

 

DEBORAH BESHAW

Notary Public, State of New York
No. 01BE5076617

Qualified in Kings County

Certificate on file in New York County

Commission Expires April 21, 2007

 

 


--------------------------------------------------------------------------------




 

STATE OF ILLINOIS

)

 

 

)

ss.:

COUNTY OF COOK

)

 

 

 

On the 19th day of June in the year 2006 before me, the undersigned, personally
appeared George Hernandez personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

/s/ Rhonda E. Watson

 

 

Notary Public

 

 

 

 

 

 

 

 

OFFICIAL SEAL

RHONDA E WATSON

NOTARY PUBLIC STATE OF ILLINOIS

MY COMMISSION EXPIRES: 09/12/09

 

 

 

 


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF KINGS

)

 

 

 

On the 20th day of June in the year 2006 before me, the undersigned, personally
appeared David L. Berliner personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Jeanne Mucci

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

 

JEANNE MUCCI

Notary Public, State of New York

No. 30-4834577

Qualified in Nassau County

Commission Expires March 30, 2007

 

 


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the 19th day of  June in the year 2006 before me, the undersigned, personally
appeared Kenneth Richieri personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Deborah Beshaw

 

 

 

Notary Public

 

 

 

 

 

DEBORAH BESHAW

Notary Public, State of New York

No. 01BE5076817

Qualified in Kings County

Certificate on file in New York County

Commission Expires April 21, 2007

 

 


--------------------------------------------------------------------------------




Exhibit A

The Land

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue;

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

THENCE easterly along said southerly line of West 41st Street, 400 feet;

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING.

Being the property located at and known as Block 1012, Lots 1, 5, 8, 14, 53, 59,
61, 62, 63 and part of 15 on the Tax Assessment Map of the County of New York.


--------------------------------------------------------------------------------




Exhibit B

Lien Law Affidavit

[See Attached]


--------------------------------------------------------------------------------




AFFIDAVIT PURSUANT TO SECTION 22

OF THE LIEN LAW OF THE STATE OF NEW YORK

STATE OF NEW YORK

      )

 

 

   :       SS.:

 

COUNTY OF KINGS

)

 

 

Joanne Minieri, being duly sworn, deposes and says:

I am the Senior Vice President and Treasurer of BR 8 South, LLC, the managing
member of FC 41st Street Associates, LLC, the managing member of FC Lion LLC,
member of The New York Times Building LLC (the “Borrower”), the borrower under
that certain Building Loan Agreement dated as of June 25, 2004, by and among
GMAC Commercial Mortgage Corporation, as agent, the Borrower, and the New York
State Urban Development Corporation d/b/a Empire State Development Corporation,
as initial agent, as amended by that certain Second Amendment to Building Loan
Agreement dated as of June 22, 2006 by and among Capmark Financial, Inc., f/k/a
GMAC Commercial Mortgage Corporation, as agent, and Borrower (collectively, the
“Building Loan Agreement”) to which this affidavit is attached.

The consideration paid, or to be paid, by the Borrower for the Building Loan
described therein from the proceeds of the Building Loan is zero. Other expenses
constituting cost of the improvements incurred, or to be incurred, in connection
with the Building Loan and advanced or to be advanced pursuant to the Building
Loan Agreement are as follows:

(a)

 

Interest on the Building Loan during construction

 

$

14,032,937.93

 

 

 

 

 

 

 

(b)

 

Insurance during construction

 

$

1,267,767.37

 

 

 

 

 

 

 

(c)

 

Architect’s Fees, Engineer’s Fees and Prints

 

$

1,508,143.40

 

 

 

 

 

 

 

(d)

 

Premium on Contractor’s Payment and or Performance Bonds

 

$

597,377.10

 

 

The amounts allocated to the items specified above may be reallocated among such
items or to the other expenses constituting cost of the improvements.

 

The net sum available to the Borrower for the improvements is

 

$

153,123,253.20

 

 

This statement is made pursuant to Section 22 of the Lien Law of the State of
New York and is hereby made a part of the Second Amendment to the Building Loan
Agreement.

The facts herein stated are true to the knowledge of the deponent. The deponent
is authorized to sign this affidavit on behalf of the Borrower.

 

 

 

/s/ Joanne Minieri

 

 

 

 

Joanne Minieri

 

Sworn to before me this 21st

day of June, 2006

 

 

 

 

 

 

 

 

 

 

 

/s/ Jeanne Mucci

 

 

 

Notary Public

 

 

 

 

 

 

 

 

JEANNE MUCCI

 Notary Public, State of New York

No. 30-4834577

Qualified in Nassau County

Commission Expires March 30, 2007

 

 

 

 


--------------------------------------------------------------------------------